DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 5, 2021. 
Claims 1, 11, 17, and 22 have been amended. 
Claims 14 and 20 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 5, 2021 have been fully considered but are not persuasive. Applicant argues that the cited prior art cannot disclose “upon receipt of input storage data ... and receipt of corresponding data" recited in claim 1, because any alleged shifting in TAVROW is during startup or setup, and thus, TAVROW explicitly teaches away from such a reading.
The Examiner respectfully disagrees. Assuming arguendo that TAVROW’s logic for shifting is set up at power up, the input storage data is still routed/shifted to the appropriate location “upon receipt of input storage data” as the input storage data cannot be shifted prior to receipt of the input storage data. TAVROW FIG. 3 illustrates mux/demux 102 receiving Din0, which would be seen as receipt of input storage data designated for an adjacent column when the input data is output to the write driver of the redundant column, and seen as receipt of corresponding data for the corresponding inline column when the input data is output to its own write driver, where Din is received 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NEMAZIE (Pub. No.: US 2013/0007544 A1), hereafter NEMAZIE, in view of RUSSELL (Pub. No.: US 2010/0128541 A1), hereafter RUSSELL, and TAVROW (Patent No.: US 5,742,556), hereafter TAVROW.
Regarding claim 1, NEMAZIE teaches:
A computer-implemented method comprising: storing a row number and a column number that are associated with a defective memory array element of a plurality of memory array elements (NEMAZIE [0030-0031] teach defective column address map 176 receives column address 414 included in the incoming memory address 410, and generates a match signal 192 that indicates a match occurred or not, and defective row address map receives row address 412 included in the address 410 and generates a match signal 182 that indicates a match occurred or not (i.e. row number and column number that are associated with a defective 
wherein the plurality of memory array elements are logically arranged in a plurality of rows and a plurality of columns (NEMAZIE [0021] teaches the memory array being made of a plurality of memory cells arranged in an array of rows and columns; see also [0010], [0038]; FIG. 4b also illustrates memory array 40 having multiple rows and columns C(z-1) & C(z-2));
receiving a command to access a […] memory location, the memory location corresponding to a selected row of memory array elements of the plurality of memory array element (NEMAZIE [0021] teaches an incoming address, which includes a row address, identifies a memory location to be accessed; see also [0010]);
responsive to determining that the selected row matches the row number that is associated with the defective memory array element, activating, based on the column number that is associated with the defective memory array element, one or more column shifters to prevent access to the defective memory array element and provide access to a spare memory array element while accessing the […] memory location (NEMAZIE [0023] teaches determining whether or not the row that is being accessed is defective, and [0025-0026] teach determining whether or not the column is 
NEMAZIE does not appear to explicitly teach access a cache line; […] accessing the cache line, the one or more column shifters each having an output terminal to a corresponding inline column of the plurality of columns; wherein, upon receipt of input storage data designated for an adjacent column of the plurality of columns and receipt of corresponding data for the corresponding inline column both of which occur during storage operations, the one or more column shifters sequentially shift the input storage data for storage away from the defective memory array element through one or more adjacent columns in the plurality of columns until reaching an associated column for the spare memory array element such that the input storage data designated for the adjacent column immediately prior to the spare memory element is shifted to and stored in the associated column for the spare memory array element
However, RUSSELL teaches access a cache line (RUSSELL [0027] teaches a row of memory array stores a single cache line, where a write operation to a selected cache line (row) that includes defective cells is performed).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of NEMAZIE (directed to accessing an identified defective cell in memory) and RUSSELL (similarly directed to accessing a selected cache line of a memory array that includes defective cells) before them, to have substituted the memory array of NEMAZIE for the memory array with cache lines of RUSSELL. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention, e.g. identifying defective cells in the memory array with cache lines and mapping the defective cell to an alternate address.
NEMAZIE in view of RUSSELL does not appear to explicitly teach accessing the cache line the one or more column shifters each having an output terminal to a corresponding inline column of the plurality of columns; wherein, upon receipt of input storage data designated for an adjacent column of the plurality of columns and receipt of corresponding data for the corresponding inline column both of which occur during storage operations, the one or more column shifters sequentially shift the input storage data for storage away from the defective memory array element through one or more adjacent columns in the plurality of columns until reaching an associated column for the spare memory array element such that the input storage data designated for the adjacent column immediately prior to the spare memory element is shifted to and stored in the associated column for the spare memory array element.
However, TAVROW teaches the one or more column shifters each having an output terminal to a corresponding inline column of the plurality of columns (TAVROW FIG. 3 illustrates writing input data Din0 (C1:L25) connected to a writing mux/demux 102, which is connected to the data line to write driver 104 for a regular column (i.e. output terminal to a corresponding inline column));
wherein, upon receipt of input storage data designated for an adjacent column of the plurality of columns and receipt of corresponding data for the corresponding inline column both of which occur during storage operations (see TAVROW FIG. 3 mux/demux 102 receiving Din0, which would be seen as receipt of input storage data designated for an adjacent column when the input data is output to the write driver of the redundant column, and seen as receipt of corresponding data for the corresponding inline column when the input data is output to its own write driver, where Din is received during storage operations),
the one or more column shifters sequentially shift the input storage data for storage away from the defective memory array element through one or more adjacent columns in the plurality of columns until reaching an associated column for the spare memory array element such that the input storage data designated for the adjacent column immediately prior to the spare memory element is shifted to and stored in the associated column for the spare memory array element (TAVROW C2:L55-62 & FIG. 3 teach the active AND gate output activates the associated OR gate 114 and the signal then ripples sequentially through the OR gates 114 to the “right”, and hence, from the defective column to the right, the SRAM columns are all shifted to the right and, finally at the far right, the redundant column is also used; FIG. 3 also illustrates input data (i.e. input storage data for storage) is connected as an input to writing multiplexer 102, where the output data is connected to the write driver 104 for its column as well as the one to its right, and the AND gate 112 output is connected to OR gate 114, which is used to select whether the writing multiplexer 102 will output its input data to its own column or to the column on its right (i.e. the redundant column) as well as being used as the write enable signal for the write driver 104 for the redundant column).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of NEMAZIE, RUSSELL, and TAVROW before them, to modify NEMAZIE and RUSSELL’s memory mapping the defective memory location to an alternate memory location as taught by TAVROW. Using the known technique of sequentially shifting columns adjacent to the defective column to provide the predictable result of using the redundant column in 
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. RUSSELL also teaches: 
A system comprising: a processor communicatively coupled to a memory (see RUSSELL FIG. 1 processor 12 and memory 14).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. RUSSELL also teaches: 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor (RUSSELL [0019] teaches memory 14 providing instructions for processor 12).
Regarding claim 2, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
wherein the command comprises a store command
activating the one or more column shifters to prevent access to the defective memory array element and provide access to the spare memory array element comprises: for each column of the plurality of columns, activating a column shifter associated with the column in response to determining that a number of the column is greater than the column number that is associated with the defective memory array element (NEMAZIE FIG. 4b illustrates columns C(z-1) & C(z-2) having a defective memory cell, and columns C(s-1) & C(s-2) are spare cells in spare columns, where [0040] teaches the random defective cell is mapped (i.e. activating a column shifter) to a spare cell in the same row, where the spare columns on the right side such as C(s-1, s-2, etc.) are seen as having a higher column number than columns on the left side such as C(z-1, z-2, etc.); see also TAVROW C2:L55-62 & FIG. 3 as taught above in reference to claim 1). 
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 2 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
storing data in the spare memory array element (NEMAZIE [0021] teaches accessing a memory location identified by the received incoming address, and [0037] teaches using an alternate column address after determining  
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
wherein the command comprises a fetch command (see RUSSELL [0027] for performing a read operation to a selected cache line that includes defective cells),
activating the one or more column shifters to prevent access to the defective memory array element and provide access to the spare memory array element comprises: for each column of the plurality of columns, activating a column shifter associated with the column in response to determining that a number of the column is greater than or equal to the column number that is associated with the defective memory array element (NEMAZIE FIG. 4b illustrates columns C(z-1) & C(z-2) having a defective memory cell, and columns C(s-1) & C(s-2) are spare cells in spare columns, where [0040] teaches the random defective cell is mapped (i.e. activating a column shifter) to a spare cell in the same row, where the spare columns on the right side such as C(s-1, s-2, etc.) are seen as  
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 5, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 4 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
fetching data from the spare memory array element (NEMAZIE [0021] teaches accessing a memory location identified by the received incoming address, and [0037] teaches using an alternate column address after determining that the incoming memory address is defective, where RUSSELL [0027] teaches reading from the selected cache line). 
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also suggests wherein the plurality of memory array elements comprises 235 memory array elements, the plurality of rows comprises 5 rows and the plurality of columns comprises 47 columns (NEMAZIE FIG. 4a illustrates more than 5 rows and a plurality of columns, where [0039] teaches a variable number of columns, where "w", "x", "y", and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 7, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches wherein the spare memory array element is an only spare memory array element available for use in association with the plurality of memory array elements (NEMAZIE FIG. 4b illustrates C(s-1) to C(s-m), which collectively are seen as the spare memory array element, and are used as alternate column addresses for memory addresses that are defective).
Regarding claim 8, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
receiving a different command to access a different cache line, the different cache line corresponding to a different row of memory array elements of the plurality of memory array elements (RUSSELL [0027] teaches accessing a selected cache line, where NEMAZIE FIG. 3 and [0036-0037] teach determining whether the incoming address that includes a row address and a column address matches any defective row address (#14) and defective column address (#20), where if the row 
responsive to determining that the different row of memory array elements does not match the row number that is associated with the defective memory array element, abstaining from activating any column shifters (see NAMAZIE FIG. 3, where if the row address does not match any defective row address (#14), the row address is used as the array row address (#18), and if the column is not defective (#20), then the column address is used as the array column address (#24) (i.e. abstaining from activating any column shifters); see also [0036-0037] & [0050]).
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches wherein a column shifter comprises a multiplexer configured to receive a first symbol provided by memory array elements of a first column of the plurality of columns and a second symbol provided by memory array elements of a second column of the plurality of columns, wherein the second column is logically adjacent to the first column (NEMAZIE FIG. 2 and [0030] teach defective column address map generates a match signal 192 indicating a match for a defective address occurred or not, where match signal 192 is a select signal to the select 421 (i.e. multiplexer) for use in choosing address 414 (i.e. first symbol) from incoming memory address 410 and alternate column address 190 (i.e. second symbol) to be passed through as the memory array column address, where [0021] teaches incoming memory address identifies a row address and a column address to be accessed (see FIG. 4b C(l-1) to C(m-1) for non-spare columns (i.e. first column), and C(s-1) to C(s-m) for alternate columns (i.e. second column))).
Regarding claim 10, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches:
wherein the one or more column shifters are dynamically controlled by control logic associated with the plurality of memory array elements based on the selected row of memory array elements corresponding to the cache line and the stored row number and column number that are associated with a defective memory array element (NEMAZIE FIG. 2 and [0030-0031] teach defective row address map and random defect address map generate match signals 182 & 186 indicating whether a match for a defective address occurred or not, where match signals 182 & 186 are select signals to the select 446 (i.e. control logic) for use in choosing address 412, alternate defect row address 180, or alternate row address 184 to be passed through as the memory array row address, and similarly, defective column address map generates a match signal 192 indicating 
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 21
wherein at least one of the one or more column shifters is coupled to two columns (see TAVROW FIG. 3, where writing multiplexer 102 with Din1 is connected to two columns).
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 21.
Regarding claim 22, NEMAZIE in view of RUSSELL and TAVROW teaches the elements of claim 1 as outlined above. NEMAZIE in view of RUSSELL and TAVROW also teaches: 
wherein at least one of the one or more column shifters is coupled to three columns (see TAVROW FIG. 3, where writing multiplexer 102 with Din0 is connected to three columns),
by having one output terminal coupled to the corresponding column (see TAVROW FIG. 3 for the output for write driver (Dout0) connected to the mux/demux 102 for Din0),
one input terminal coupled to the adjacent column (see TAVROW FIG. 3 for the input for write driver for redundant column is connected to the mux/demux 102 for Din0),
and another input terminal coupled to another adjacent column
The same motivation that was utilized for combining NEMAZIE, RUSSELL, and TAVROW as set forth in claim 1 is equally applicable to claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WISSEL (Pub. No.: US 2009/0067269 A1) – “MEMORY COLUMN REDUNDANCY SCHEME” relates to bypassing the defective column and shifting down every column within the core array after the defective column consequently having a non-defective column take the place of the defective column.
LUNDE (Pub. No.: US 2007/0030742 A1) – “Combination Column Redundancy System For A Memory Array” relates to the column decoder accessing the redundant column of memory instead of accessing the defective column of memory when the memory device receives a column address that matches a programmed column address.
KINOSHITA (Patent No.: US 5,574,729) – “Redundancy circuit for repairing defective bits in semiconductor memory device” relates to sequentially shifting decoder outputs adjacent to the defective row or column.
NAKAYAMA (Pub. No.: US 2001/0028584 A1) – “SEMICONDUCTOR MEMORY DEVICE HAVING REPLACING DEFECTIVE COLUMNS WITH 
OOISHI (Pub. No.: US 2001/0002176 A1) – “SEMICONDUCTOR MEMORY DEVICE HAVING A LARGE BAND WIDTH AND ALLOWING EFFICIENT EXECUTION OF REDUNDANT REPAIR” relates to shifting data lines when an address signal matches with a defective address.
URAI (Patent No.: US 4,908,798) – “Semiconductor memory device with memory cell arrays and a redundant memory cell array associated with a small number of write-in and sense amplifying circuits” relates to shifting to replace data bits supplied from defective memory cells with data bits supplied from the redundant cell.
OHTANI (Patent No.: US 6,765,832 B1) – “Semiconductor memory device with word line shift configuration” relates to turning-on and -off of (J+1) shift switches on the basis of an address of a defective memory cell row.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138